Citation Nr: 1523138	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-14 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for chronic otitis media. 

3.  Entitlement to service connection for adult fibrosarcoma. 

4.  Entitlement to service connection for dermatofibrosarcoma. 

5.  Entitlement to service connection for residuals of a left wrist injury. 

6.  Entitlement to service connection for asthma.  

7.  Entitlement to service connection for keloids of the chest, back, and right leg. 

8.  Entitlement to service connection for non-keloid scars of the chest, back, and right leg. 

9.  Entitlement to service connection for a skin rash. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to September 1967.  The Veteran served in the Republic of Vietnam from September 1966 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The October 2010 rating decision, in pertinent part, denied service connection for bilateral hearing loss; adult fibrosarcoma; dermatofibrosarcoma; a left wrist condition; keloids of the chest, back, and right leg; scars of the chest, back, and right leg; and a skin rash.  The March 2012 rating decision denied service connection for otitis media and asthma.  

The Veteran twice requested a Board hearing before a Veterans Law Judge: first, in the May 2012 substantive appeal (VA Form 9), he requested a Board hearing to be held at the local RO; then, in the January 2014 substantive appeal, he requested a Board videoconference hearing.  A Board videoconference hearing was subsequently scheduled to occur in April 2015.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of service connection for keloids of the chest, back, and right leg; non-keloid scars of the chest, back, and right leg; and a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability.  

2.  The Veteran experienced acoustic trauma during active service, and demonstrated elevated pure tone thresholds during service.  

3.  The Veteran's current bilateral hearing loss is etiologically related to active service.  

4.  The Veteran does not have a current disability of chronic otitis media.  

5.  The Veteran does not have a current disability of adult fibrosarcoma. 

6.  The Veteran does not have a current disability of dermatofibrosarcoma. 

7.  The Veteran has a current wrist disability manifested by pain, stiffness, and limitation of motion.  

8.  The Veteran sustained an injury to the left wrist during active service.  

9.  The Veteran's current left wrist disability is not etiologically related to active service.  

10.  Asthma was noted upon entry into service, and therefore, clearly and unmistakably pre-existed service.  

11.  Clear and unmistakable evidence demonstrates that the Veteran's asthma did not permanently increase in severity during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for chronic otitis media are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for service connection for adult fibrosarcoma are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for dermatofibrosarcoma are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for residuals of a left wrist injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The issue of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist as to this issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The RO provided VCAA notice to the Veteran in February 2010 regarding the claims of service connection for fibrosarcoma and dermatofibrosarcoma; in March 2010 regarding the claim of service connection for residuals of a left wrist injury; and in March 2012 regarding the claims of service connection for otitis media and asthma.  The February 2010, March 2010, and March 2012 VCAA notices were provided prior to the initial adjudication of the respective claims.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2010, March 2010, and March 2012 notice letters also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service private treatment records, a March 2010 VA treatment record (Agent Orange specialty examination report), VA examination reports from April 2010, March 2012, and February 2012, and the Veteran's statements.  

The Veteran was afforded VA examinations in April 2010, March 2012, and December 2012 in connection with his claims of service connection for otitis media, residuals of a left wrist injury, and asthma.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010, March 2012, and December 2012 VA examinations are adequate with regard to the claims of service connection for otitis media, residuals of a left wrist injury, and asthma.  The opinions expressed within the April 2010, March 2012, and December 2012 VA examination reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to the issues of service connection for adult fibrosarcoma and dermatofibrosarcoma, the Board acknowledges that the Veteran has not been afforded a VA medical examination.  VA's duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

In this case, while the Veteran is presumed to be exposed to herbicides, there is no competent evidence indicating that the Veteran has a current disability manifested by a fibrosarcoma or dermatofibrosarcoma, two conditions for which herbicide-related presumptive service connection provisions would apply.  Additionally, there is no competent evidence that a fibrosarcoma or dermatofibrosarcoma manifested during service, or manifested at any time following service separation, including during the applicable chronic disease presumptive period.  As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to these claims.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating these claims of service connection, because there is no competent evidence of a current disability to which any presumed exposure to herbicides could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

As relevant to the Veteran's appeal, a diagnosis of asthma was noted upon the Veteran's service entrance examination, and is therefore considered a pre-existing disease.  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b); see also Wagner v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service"; instead "aggravation in service" requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Next, sensorineural hearing loss (as an organic disease of the nervous system), as well as fibrosarcoma and dermatofibrosarcoma (both as malignant tumors) are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system and malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In contrast, otitis media, hypertrophic bone spur formation, and asthma are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker, 708 F.3d 1331.  

Further, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he experienced hearing loss as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to the loud noises associated with artillery and mortars.    

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  Id; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

After a review of all the evidence of record, both lay and medical, the Board first finds that the Veteran has a current bilateral hearing loss disability.  An April 2010 VA examination report documents moderately-severe to severe bilateral sensorineural hearing loss.  During the April 2010 audiological examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
75
80
LEFT
55
55
65
70
80

Speech audiometry revealed speech recognition ability of  94 percent in the right ear and of 94 percent in the left ear.  The audiometric examination results reveal pure tone thresholds of 40 decibels or greater for at least one tested frequency between 500 Hertz and 4000 Hertz; therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  

The Board next finds that the Veteran experienced acoustic trauma during active service.  The Veteran contends that he experienced acoustic trauma due to exposure to the loud noises associated with artillery and mortars.  The Veteran's DD Form 214 indicates that he was awarded the Combat Infantryman Badge and the Marksman Rifle award.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).

After a review of all the evidence of record, the Board finds the weight of the competent and credible evidence to be at least in relative equipoise on the question of whether the Veteran's hearing loss is etiologically related to active service.  Evidence in favor of the claim is contained in the Veteran's statements and the Veteran's service medical records.  In this regard, the Veteran has indicated that he was exposed to loud noises in service and began to experience symptoms of hearing loss during active service.  See January 2010 VA Form 21-526.  

The Veteran was afforded an audiometric examination at service entrance in February 1965, and these results are listed on both the February 1965 and October 1965 pre-induction examination reports.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the thresholds recorded during the February 1965 examination have been converted to the ISO-ANSI standards.  The pure tone thresholds, in decibels, as converted to ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
0
0
5
5

Additionally, the Board notes that the Veteran was provided with an audiometric examination in June 1966 as part of a service Medical Board proceeding.  The June 1966 pure tone thresholds, in decibels, as converted to ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
20
LEFT
30
25
25
25
20

While the evaluating physician indicated no hearing deficiency noted, the Board notes that the Veteran exhibited a pure tone threshold above 20 decibels in all tested frequencies.  As discussed above, the correct standard to apply to in-service hearing loss is that the threshold for normal hearing ranges from zero to 20 decibels.  See Hensley, 5 Vet. App. 155.  Applying this standard to the Veteran's 1966 service audiological examination indicates that the Veteran presented with pure tone threshold readings outside the normal range in both ears, indicating the presence of hearing impairment during service.  The record does not contain any additional service audiological examination reports, including no audiological examination at service separation.  

Evidence that weighs against a finding of a relationship between the Veteran's hearing loss and active service is contained in the April 2010 VA examination report, which provides a negative nexus opinion.  

The April 2010 VA examination report indicates that the Veteran reported exposure to loud noises in service, but denied post-service occupational and recreational noise exposure.  Following audiological examination, the VA examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  The VA examiner opined that the Veteran's current hearing loss was unlikely due to acoustic trauma from military service.  In reaching this conclusion, the VA audiologist noted no audiometric examination results upon service entrance and indicated that the Veteran's hearing was normal bilaterally upon service separation.  The VA examiner further indicated that "acoustic trauma must be considered [as] . . . causing tinnitus but not necessarily hearing loss at frequencies evaluated at."  

The Board finds the VA examiner's opinion to be supported by an inaccurate factual basis.  The April 2010 VA examiner stated that the Veteran's hearing was normal upon audiometric examination in June 1966, and used that fact as a basis for concluding that the Veteran's current bilateral hearing loss was less likely than not due to military service.  As discussed above, results from the June 1966 service audiometric examination, as converted to ISO-ANSI standards, indicate the Veteran's hearing was not "normal" at the time of examination.  See Hensley, 5 Vet. App. 155.  Therefore, the factual basis of the conclusion regarding bilateral hearing loss reached by the VA examiner is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Therefore, the Board must look to the remaining evidence of record to determine whether service connection is warranted. 

The Veteran served as an infantryman during active service, earning the Combat Infantryman Badge and Marksman Rifle award.  The Veteran contends that he has experienced symptoms of hearing impairment since service as a result of the reported loud noise exposure.  The Board finds the Veteran competent to report symptoms of hearing impairment, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  The June 1966 service audiological examination revealed diminished auditory acuity in both ears.  

Furthermore, the Board notes that the April 2010 VA examiner indicated that the Veteran's tinnitus was at least as likely as not due to service in the military.  The claim of service connection for tinnitus was granted in the same October 2010 rating decision that denied service connection for bilateral hearing loss.  The VA examiner indicated that the Veteran's tinnitus began "many years ago" with an exact onset "not known because [he] can't remember not having it."  The April 2010 VA examiner then opined that the Veteran's tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  While the issue of tinnitus is not on appeal, the Board finds that the statements made by the Veteran and opinions provided by the April 2010 VA examiner are relevant to the Veteran's claim of service connection for bilateral hearing loss.  Specifically, these statements and opinions provide credible support of the Veteran's statements of continuous symptoms of hearing loss since service separation.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms of hearing loss began during service and have been continuous since service, and therefore, are etiologically related to active service.  As such, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Chronic Otitis Media - Analysis

The Veteran contends that service connection is warranted for otitis media.  Specifically, the Veteran contends that he received treatment for an ear infection during service and continues to experience fullness in the ears and recurrent ear infections since service separation.  See October 2011 Statement, March 2012 VA Examination Report.  

The Board first finds that the Veteran received treatment for otitis media during service.  A July 1967 service treatment record provides a diagnosis of otitis media and indicates that the Veteran was prescribed penicillin as treatment.  

After a review of all the evidence of record, both lay and medical, the Board finds, however, that service connection for otitis media is not warranted.  Specifically, the Board finds that the weight of the evidence of record indicates the Veteran does not have a current disability of chronic otitis media.  In this regard, private medical records contained in the record document no post-service complaints of, or treatment for, otitis media.  

The Veteran was afforded a VA examination in March 2012 in connection with his claim of service connection for chronic otitis media.  The VA examiner noted the in-service treatment for acute otitis media, but indicated that the Veteran's condition had resolved.  The VA examiner also noted the Veteran's reported recurrent ear infections, which the Veteran indicated occur about once per year.  The Veteran reported associated symptoms of pain and a ringing sensation that occur with the reported ear infections.  The Veteran also reported that "he is usually treated with ear drops," but does not require oral antibiotic therapy and has not been hospitalized for any such infection.  Following examination, the VA examiner indicated that the Veteran does not meet the diagnostic criteria for chronic otitis media.  The VA examiner further indicated that "there is no documentation of ongoing treatment for an acute or chronic ear condition noted in the [service medical records] or private treatment records since military service."  

The Veteran is competent to report symptoms, such as pain, fullness, and ringing in the ears, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  Additionally, lay evidence may establish the presence of symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  In this regard, the March 2012 VA examination report indicates that the Veteran "is usually treated with ear drops," a statement that implies the Veteran has received treatment from a medical professional for the reported recurrent ear infections.  However, the medical evidence of record, including the private medical records obtained as identified by the Veteran, do not reflect any diagnosis of recurrent ear infections or any treatment for recurrent ear infections.  Further, without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion on a complex medical matter, such as providing a diagnosis of chronic otitis media.  See Layno, 6 Vet. App. at 225.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of chronic otitis media.  As a result, the claim must fail.  In the absence of a present disability, there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply.  As indicated above, the only indication of a diagnosis of otitis media is contained in the July 1967 service treatment record, and subsequent service treatment records do not reflect any additional sequelae or treatment.  The March 2012 VA examiner indicated that the Veteran's in-service episode of otitis media fully resolved.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a chronic otitis media disability for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for chronic otitis media, and the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for chronic otitis media, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Adult Fibrosarcoma and Dermatofibrosarcoma - Analysis

The Veteran contends that service connection is warranted for adult fibrosarcoma and dermatofibrosarcoma.  Specifically, the Veteran contends that he has developed an adult fibrosarcoma and a dermatofibrosarcoma as a direct result of exposure to Agent Orange during his service in the Republic of Vietnam.  See January 2010 VA Form 526, October 2010 Statement.   

As indicated above, the Veteran served in the Republic of Vietnam from September 1966 to September 1967.  The Veteran is therefore presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  Further, fibrosarcomas and dermatofibrosarcomas are considered soft tissue sarcomas, malignant tumors derived from extraskeletal connective tissue.  38 C.F.R. § 3.309(e), Note 1; see also McCay v. Brown, 8 Vet. App. 378, 379 (1995); Dorland's Illustrated Medical Dictionary pp. 496-97, 704, 1669 (32nd ed. 2012).  As such, these diseases are deemed associated with herbicide exposure under current VA regulation.  38 C.F.R. § 3.309(e).  Additionally, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms, as well as those for chronic conditions that manifest to a compensable degree within one year of discharge from service apply for these conditions.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1331.  

After a review of all the evidence of record, both lay and medical, the Board finds that service connection for adult fibrosarcoma and dermatofibrosarcoma is not warranted.  Service treatment records contain no documented complaints of, diagnosis of, or treatment for an adult fibrosarcoma or a dermatofibrosarcoma.  Similarly, post-service private treatment records contained in the record provide no documented complaints of, diagnosis of, or treatment for an adult fibrosarcoma or a dermatofibrosarcoma.  

As discussed above, the Veteran has not been afforded a VA examination specifically addressing the claims of service connection for adult fibrosarcoma or dermatofibrosarcoma.  However, the Veteran underwent a VA Agent Orange specialty examination in May 2010.  The examination report does not reflect any complaints by the Veteran associated with a fibrosarcoma or dermatofibrosarcoma, nor did the VA clinician provide diagnoses of these conditions.  

In December 2012, the Veteran underwent a VA comprehensive general medical examination.  Following examination, the VA examiner provided diagnoses of hearing loss, tinnitus, diabetes mellitus, and posttraumatic stress disorder.  The examination report does not reflect any complaints by the Veteran associated with a fibrosarcoma or dermatofibrosarcoma, nor did the VA examiner provide diagnoses of these conditions.  

Through his statements, the Veteran contends that he currently suffers from a fibrosarcoma and a dermatofibrosarcoma.  The Veteran is competent to report symptoms that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  Additionally, lay evidence may establish the presence of symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  In this regard, however, the Veteran has not described in any detail any such fibrosarcoma or dermatofibrosarcoma, or any symptoms associated with either condition.  Further, without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion on a complex medical matter, such as providing diagnoses of adult fibrosarcoma or dermatofibrosarcoma.  See Layno, 6 Vet. App. at 225.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current adult fibrosarcoma or dermatofibrosarcoma.  As a result, the claims must be denied.  In the absence of a present disability, there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record shows no diagnoses of the claimed disabilities, as in the case here, that holding would not apply.  

As indicated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich, 104 F.3d at 1332.  Evidence must show that the Veteran currently has a fibrosarcoma or dermatofibrosarcoma for which benefits are claimed.  In this case, where the evidence shows no current disabilities upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claims for these benefits.  See Brammer 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for adult fibrosarcoma or dermatofibrosarcoma; as such, the claims must be denied.  As the preponderance of the evidence is against the claims of service connection, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Residuals of a Left Wrist Injury - Analysis

The Veteran contends that service connection is warranted for residuals of a left wrist injury.  Specifically, the Veteran contends that he suffered a fall during service that resulted in a fracture of his left wrist.  The Veteran contends that he experiences a continued disability as a result of this fall, including pain, stiffness, and limited motion.  See March 2010 Statement; April 2010 VA Examination Report.  

The Board first finds that the Veteran did sustain an injury to the left wrist during active service.  Service treatment records reflect that the Veteran received treatment for pain in the left wrist on several occasions between April 1967 and July 1967.  A July 1967 service treatment record indicates that the Veteran reported initially injuring his left wrist in December 1966 and has experienced constant pain since the initial injury.  Service radiographs performed in April and June 1967 were negative for a fracture.  As a whole, the service treatment records provide diagnoses of left wrist contusion and left wrist weakness due to disuse atrophy.  

After a review of all the evidence of record, both lay and medical, the Board next finds that the weight of the evidence is in relative equipoise as to whether the Veteran has a current left wrist disability.  The Veteran was afforded a VA examination in April 2010 in connection with his claim of service connection for residuals of a left wrist injury.  While the VA examiner denied the presence of arthritis, the VA examiner provided a diagnosis of "mild hypertrophic spur formation from the distal radial articular surface in the medial aspect of the left wrist," as documented by current diagnostic imaging results.  The VA examiner indicated that the Veteran was currently experiencing left wrist pain, stiffness, and a limitation of motion resulting in mild limitation on usual daily activities and significant limitations on occupational activities.  

The Veteran was afforded another VA examination in December 2012.  The VA examination report indicates the Veteran reported that he suffered a fracture of his left wrist when he fell while fighting a fire during service.  The Veteran also indicated that he has pain in his left wrist when it starts to rain.  The VA examiner noted the service treatment records that documented radiographic results negative for a fracture.  Upon examination, the VA examiner documented no abnormal findings except for limited wrist palmar flexion.  The VA examiner noted the April 2010 radiographic findings of hypertrophic spur formation, but did not provide a diagnosis of a left wrist disability.  

After a review of all the evidence of record, both lay and medical, the Board finds, however, that the weight of the evidence demonstrates that the Veteran's current left wrist disability was not incurred in, or is otherwise related to, active service.  In this regard, the April 2010 VA examination report is the first post-service medical documentation of a left wrist disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The Veteran has not identified that he sought treatment for, or received a diagnosis relating to, his left wrist complaints.  

During the April 2010 VA examination, the Veteran reported that following the initial injury to the left wrist in December 1966 he continued to experience pain and was treated with a soft cast and physical therapy.  The Veteran reported that his symptoms improved to a complete resolution for "several years."  However, the Veteran began to experience intermittent pain, which the Veteran attributed to "getting older," and then the pain became constant approximately in 2005.  The Veteran reported taking aspirin for pain during flare-ups that occur during wet or cold weather.  Following examination, the VA examiner opined that the Veteran's current left wrist disability is not caused by or a result of active military service.  As rationale, the VA examiner indicated that the Veteran had "an acute injury of the left wrist while on active duty that resolved without sequela based on the veteran's separation examination" and the fact that the Veteran "has not required ongoing treatment for this condition since active duty."  The VA examiner further indicated that the radiographic findings in the Veteran's left wrist (hypertrophic scar formation) were similar to radiographic findings in the Veteran's right wrist, indicated the changes are due to the natural aging process.  

The Veteran is competent to report symptoms, such as wrist pain, stiffness, and limited motion, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of his current wrist disability due to the medical complexity of the matter.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between the current left wrist disability and the Veteran's service, the Board finds that the Veteran's left wrist disability is not directly related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a left wrist injury, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for residuals of a left wrist injury, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Service Connection for Asthma - Analysis

The Veteran contends that service connection is warranted for asthma.  Specifically, the Veteran contends that he had several asthma attacks during service, which he attributed to the climate in Vietnam.  See October 2011 Statement.  The Veteran further reports currently having difficulty breathing and contends that his current breathing difficulties are related to his military service.  Id.  

The Board first finds that both the February 1965 and the October 1965 service pre-induction examination reports noted bronchial asthma.  The February 1965 pre-induction examination report indicates that the Veteran experienced episodes of bronchial asthma until age 12 with no recurrences.  The service physician indicating the Veteran's asthma was "NCD" (not considered disabling).  The October 1965 Report of Medical History form that accompanies the service pre-induction examination report indicates that the Veteran was diagnosed with asthma at age 12, and would experience shortness of breath with asthma attacks.  The service physician indicated the Veteran's asthma was "NCD."  Therefore, the Board finds that clear and unmistakable evidence demonstrates that asthma pre-existed service entrance.  As such, the presumption of soundness at service entrance does not apply.  

As the Board finds that asthma was noted upon the Veteran's service pre-induction examination, the Veteran cannot bring a claim for service connection for incurrence of asthma (direct service connection), but he may bring a claim for service-connected aggravation of that disorder.  Wagner, 370 F.3d 1089.  Therefore, the remaining governing question is whether the Veteran's pre-existing asthma was aggravated beyond the natural progress of the condition during military service.  If the Veteran's asthma is shown to have increased in severity during service, then clear and unmistakable evidence is required to rebut the presumption of aggravation.  After a review of all the evidence of record, both lay and medical, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's pre-existing asthma did not permanently increase in severity during service; that is, the Veteran's asthma was not aggravated by service.  

Service treatment records indicate that the Veteran received treatment for asthma on multiple occasions from March through July 1966.  A March 1966 service treatment record indicates the Veteran's reports of a history of childhood asthma with no severe attacks since 12 years of age.  The service clinician indicated the Veteran has experienced "small spells since entering service" and is currently taking a prescription medication as treatment.  

A March 1966 service allergy clinic consultation report indicates the Veteran presented with minimal symptoms of wheezing and shortness of breath at rest, but with increased severity upon exertion.  The service clinician provided a diagnosis of allergic asthma with triggers of dust, grass, and feathers, indicating that the Veteran's symptoms were worse from April through September.  

In April 1966, the Veteran was hospitalized for one month for right middle lobe and right lower lobe pneumonia.  Following discharge from the hospital in May 1966, the Veteran was placed on temporary restricted duty for 30 days due to his pneumonia and asthma symptoms.  The Veteran was restricted from strenuous physical activity including no excessive running, jumping, or marching.  

A June 16, 1966 service chest clinic consultation report indicates the Veteran reported a history of childhood asthma, which resulted in five hospitalizations prior to entering service that were often accompanied by pneumonia.  The Veteran reported that currently he would experience minimal, if any, symptoms at rest resulting in no restriction in "carrying out normal, routine daily tasks"; however, the Veteran would experience difficulty breathing and chest tightness with "marked physical exertion."  The Veteran reported using a prescription medication as treatment.  The service clinician noted ten dispensary visits in the Veteran's service medical records for respiratory complaints, but only one that noted wheezing.  The service clinician deferred a diagnosis until pulmonary function testing could be performed.  Until that time, the service clinician recommended the Veteran remain on restricted duty.  

Pulmonary function testing performed on June 21, 1966, was normal.  The Veteran's June 24, 1966 Medical Board examination report noted a normal lungs and chest examination and provided no current disability.  The Veteran's temporary duty restrictions were lifted as of August 1, 1966.  

The record contains private post-service treatment records from March 2000 through January 2010.  Review of these private treatment records reveals nine notations of the Veteran's asthma.  Private treatment records dated in March 2000, December 2000, and July 2001 note no complaints, but findings of normal breath sounds in both lung fields with wheezing upon auscultation.  Private treatment records dated in January 2003, January 2005, and February 2006 note the Veteran's complaints of shortness of breath and a finding of wheezing upon auscultation.  Private treatment records dated in January 2007 and February 2009 note no complaints, but occasional wheezing upon auscultation.  Finally, a January 2010 private treatment record noted decreased breath sounds and occasional wheezing upon auscultation.  In each of these nine treatment records, the Veteran's private physician indicated a diagnosis of asthma; however, in none of these treatment records did the Veteran's private physician indicate any planned treatment or medication prescribed to the Veteran.  The Board notes that additional private treatment records document the Veteran's complaints of shortness of breath, but those treatment records associate this symptom with the Veteran's complaints of chest pain, and attribute both symptoms to the Veteran's heart disease.  

The Veteran was afforded a VA examination in March 2012 in connection with his claim of service connection for asthma.  At that time, the Veteran reported that he experienced occasional shortness of breath and wheezing on a weekly, but not daily, basis.  The Veteran denied hospitalization for his asthma service since childhood, and denied any current prescription medications, including inhalers.  According to the March 2012 VA examination report, "the veteran does not know how [his asthma] is related to the service."  Upon physical examination, the VA examiner found no evidence of respiratory distress and indicated the Veteran's lungs were clear to auscultation.  The VA examiner indicated that the Veteran has had no asthma attacks with respiratory failure within the past 12 months, and has required no physician visits for asthmatic exacerbation.  In conclusion, the VA examiner opined that the Veteran's asthma was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As rationale, the VA examiner noted a lack of documentation of permanent aggravation by military service, specifically noting that the Veteran does not currently require any treatment for his asthmatic condition.  

The Board has also considered the Veteran's statements in support of the claim for service connection of asthma based on the theory of aggravation during service.  The Board finds that, while the Veteran may have experienced flare-ups of his asthma during service (i.e., periodic episodes of wheezing, chest tightness, and shortness of breath), such temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt, 1 Vet. App. at 297; Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

For these reasons, the Board finds that the Veteran's asthma clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  The evidence in this case meets the high standard required to rebut the presumption of aggravation of a pre-existing disability.  38 C.F.R. § 3.306(b).  Because the evidence against the claim is clear and unmistakable, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for chronic otitis media is denied.  

Service connection for adult fibrosarcoma is denied. 

Service connection for dermatofibrosarcoma is denied. 

Service connection for residuals of a left wrist injury is denied. 

Service connection for asthma is denied. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for keloids of the chest, back, and right leg; non-keloid scars of the chest, back, and right leg; and a skin rash.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).

Keloids, Non-Keloid Scars, and a Skin Rash

The Veteran has claimed entitlement to three separate skin conditions: keloids of the chest, back, and right leg; scars of the chest, back, and right leg; and a skin rash.  The Board notes, however, that a keloid is defined as "a sharply elevated, irregularly shaped, progressively enlarging scar due to formation of excessive amounts of collagen in the dermis during connective tissue repair."  See Dorland's Illustrated Medical Dictionary p. 978 (32nd ed. 2012) (emphasis added).  As such, the Board has recharacterized the Veteran's claim of service connection for scars of the chest, back, and right leg, as limited to non-keloid scars to avoid overlapping symptomatology.  

With respect to the Veteran's claim of service connection for keloids of the chest, back, and right leg, the Veteran has not been afforded a VA examination that specifically addressed the etiology of the Veteran's keloid disability.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As discussed above, the Court in McLendon, provided further guidance, outlining that VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 83

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  Id.

A May 2010 VA treatment record (Agent Orange specialty examination) indicates that the Veteran presented with multiple keloids to the chest, back, neck, and hips.  The May 2010 VA clinician noted the Veteran's military history, including service in the Republic of Vietnam, and presumed exposure to Agent Orange and other chemicals.  The VA clinician specifically indicated that although the Veteran was not involved in handling or spraying Agent Orange, the Veteran was in a recently sprayed area, was directly sprayed with Agent Orange, consumed foot or drink that could have been sprayed with Agent Orange, and was exposed to herbicides other Agent Orange.  The VA clinician further indicated that the Veteran's keloids were one condition "found related to agent orange exposure."  However, the VA clinician provided no rationale to support his opinion.  

With respect to the Veteran's keloids, the Board finds the evidence in the record is sufficient to trigger VA's duty to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83.  The May 2010 VA clinician provided competent evidence of a current disability, and provided an opinion that the Veteran's keloids are related to exposure to Agent Orange, which the Veteran is presumed to have been exposed to due to his service in the Republic of Vietnam.  However, keloids are not among those conditions for which the presumptive service connection regulations apply.  38 C.F.R. § 3.309(e).  Further, the VA clinician provided no rationale to support his opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  As the Board finds the evidence of record is sufficient to trigger VA's duty to afford the Veteran a VA examination, but insufficient to make a decision on the claim, the Board finds that a remand is necessary to afford the Veteran a VA examination with respect to his claim of service connection for keloids of the chest, back, and right leg.  

As the claims of service connection for non-keloid scars and a skin rash both involve dermatological conditions, the Board finds these claims to be inextricably intertwined with the issue of service connection for keloids, and the additional development proposed below will encompass all three skin conditions.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of service connection for keloids of the chest, back, and right leg; non-keloid scars of the chest, back, and right leg; and a skin rash are REMANDED for the following actions:

1. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's current keloid disability and any additional skin condition.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  A complete rationale should be given for all opinions and conclusions rendered. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's keloid scars had their onset in service or are otherwise etiologically related to active service, to include as due to exposure to herbicides?

b. Does the Veteran have a current and distinct disability manifested by non-keloid scars?  If so, is it as least as likely as not (a 50 percent probability or greater) that the Veteran's non-keloid scar disability had its onset during service or is otherwise etiologically related to active service, to include as due to exposure to herbicides?

c. Does the Veteran have a current and distinct disability manifested by a skin rash?  If so, is it as least as likely as not (a 50 percent probability or greater) that the Veteran's skin rash disability had its onset during service or is otherwise etiologically related to active service, to include as due to exposure to herbicides?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


